But the court, all the judges present, confirmed the determination of the judge at chambers, and agreed that leave to plead double, pursuant to the stat. 4 An.c. 16, for amendment of the law, must be granted in open court, and cannot be given by a judge at chambers. See Comp. Prac. 1 vol. p. 171, sec. 4. And refused the motion for leave to plead the plea required, as all original notions must be first decided in a district court, and ought never to be decided upon it in this court, but upon appeal.